                                 ARTHUR H. FORMAN
                                        Attorney at Law
                                    98-20 Metropolitan Avenue
                                   Forest Hills, New York 11375
                                             _________
                                Tel: 718-268-2616 Fax: 718-575-1600
                                      e-Mail: ahf@ahforman.com



                                               August 16, 2019


Hon. Steven Tiscione
U.S. Magistrate Judge
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

                                    Re:        Francisco v. NY Tex Care, Inc., et al.
                                               Case No. 19-CV-1649 (PKC)(ST)


Dear Judge Tiscione:

        This office represents the defendants in the above referenced action, brought
pursuant to the Family and Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”) and the
Fair Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”). By letter dated August 14, 2019
(Doc. 17), plaintiff’s counsel filed a letter summarizing plaintiff’s anticipated motion for
collective action. This letter is respectfully submitted in response.

       In her Complaint, plaintiff alleges that defendants engaged in “time shaving.” She
alleges that although she was scheduled to work from 7:30am to 2:00pm two days per week,
she actually worked until 2:30 pm without being paid for the extra time. She therefore claims
to be owed an extra hour for each week she worked. (¶¶ 24 and 27)1. She alleges she
worked from September 2017 until January 7, 2019, approximately 64 months. (¶ 23) and to
have been paid $12.00 per hour for the first 16 weeks, $13.50 per hour for the next 52
weeks, and $16.00 per hour for her last week of work. Accordingly, even if plaintiff is owed
at overtime rates, as alleged in ¶27 of the Complaint, the most she can claim to be owed
under the FLSA is $1,365.00.

        The bulk of plaintiff’s alleged damages arise under the FLMA, not the FLSA. Plaintiff
alleges defendants terminated her employment on January 7, 2019 in violation of the FMLA.
She seeks back pay, front pay, liquidated damages and attorney fees under the FMLA. (¶¶
30 and 52). At $16.00 per hour, her final alleged salary, and 47 hours per week she alleges
she worked, she would be entitled to $696.00 per week in back pay. Therefore, from the
date of her termination, approximately 33 weeks ago, to the present, plaintiff may be entitled
to approximately $23,000.00. She may be entitled to more if she is still unemployed.

        Even though the bulk of plaintiff’s damages depends on her FMLA claim, plaintiff
seeks certification of her FLSA claim. She does not allege any other employees are similarly
situated to her FMLA claim. It is defendants’ position that plaintiff is not similarly situated to

1
    All references are to the paragraphs of the Complaint (ECF Doc. 1)
Hon. Steven Tiscione
August 16, 2019
Page 2                                                                                          ___



other employees. Because the bulk of plaintiff’s damages are found in claims different from
any other employees, a collective action would not be proper. The Court should decline to
permit plaintiff to send notice to any purported class of employees.

        Even if the Court finds that certification is proper, the class Plaintiff seeks to certify is
improper. Plaintiff claims to be representative of “all non-exempt employees (including, but
not limited to all pressers and dry cleaners) at Defendants’ Green and White Dry Cleaner.”
However, plaintiff was last employed eight months ago. It is doubtful she has any knowledge
of whether the hours of defendants’ current employees are being shaved. If the motion is
granted, employees who did not work with plaintiff prior to her termination should not be
included.

         Further, a question of fact exists as to whether Defendants were plaintiff’s employer
prior to February 18, 2018. In their Answer (ECF Doc. 16), defendants deny that plaintiff
began working for them in September 2017 (¶ 23) and deny they have knowledge of
plaintiff’s salary prior to February 18, 2018. Defendants intend to submit proof that the
business was purchased on that date and that no former owner still has an ownership
interest in the business. Accordingly, even if the motion is granted, the collective should not
extend to any employees who did not work with plaintiff after the date the business was
purchased.

        For all the above reasons, defendants intend to oppose plaintiff’s motion for
conditional certification of the action.



                                                Very truly yours,

                                                       /S/
                                                Arthur H. Forman

AHF/ms
